                                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               CHARLOTTE DIVISION
                                                3:18-cv-472-FDW-DSC

                UNITED STATES OF AMERICA, ex rel.
                LINNETTE RICHARDS and STATE OF
                NORTH CAROLINA ex rel. LINNETTE
                RICHARDS,

                                        Plaintiffs,                                   ORDER

                                 vs.

                KARE PARTNERS, LLC; COMPREHAB,
                LLC; ADI KHINDARIA; and MICHAEL
                HUCKINS,

                                        Defendants.


                         THIS MATTER is before the Court on the United States’ and State of North Carolina’s

               Notice of Consent to Voluntary Dismissal (Doc. 28). The United States and the State of North

               Carolina, having declined to intervene in this action pursuant to the False Claims Act, 31 U.S.C.

               § 3730(b)(4)(B) and N.C.G.S. § 1-608(b)(4)(b), and having consented to its dismissal, the Court

               rules as follows:

                         IT IS ORDERED that this case is dismissed without prejudice as to the United States

               and the State of North Carolina and without prejudice as to the Relator.

                         IT IS FURTHER ORDERED that, consistent with the Court’s Order dated March 31,

               2021, all other papers filed under seal in this action remain under seal.

                         IT IS SO ORDERED.
Signed: April 28, 2021
